Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received November 20, 2020.  Claims 1, 16, 17 have been amended.  Claims 18 and 19 have been added.  Therefore, claims 1-19 are pending and addressed below. 

Response to Amendments
Applicant's amendments for claims 1, 16, and 17 have been reviewed and do not overcome the Double Patenting rejection of claims 1, 4, 6-10, 16-17, rejections set forth in previous office action.  The identified claims of Patent 10693889 (application 16/217460) and Patent 10193896 (application 15/407738) discloses “determines conformity of the frame” which are not patentable distinct from “content” of the instant application.  The identified claims of Patent 10693889 (application 16/217460) and Patent 10193896 (application 15/407738) discloses “performs a second determination process” which are not patentable distinct from the instant application.  Therefore the rejections are held.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 1, 4, 6-10, 16, and 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8-15, of Patent 10693889 (application 16/217460).  

Claims 1, 4, 6-10, 16, and 17:
Claims 1, 4, 6-10, 16, and 17 have similar limitations as in claims 1, 8-15, of Patent 10693889 (application 16/217460).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim an electronic control unit connected to a network in an in-vehicle network system.  Claims 1, 4, 6-10, 16, and 17 are rejected under the reasons as set forth above.  




Claims 1, 4, 6-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-9, 11, 16-20, of Patent 10193896 (application 15/407738).  

Claims 1, 4, 6-17:
Claims 1, 4, 6-17 have similar limitations as in c claims 1, 3-9, 11, 16-20, of Patent 10193896 (application 15/407738).  .  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim an electronic control unit connected to a network in an in-vehicle network system.  Claims 1, 4, 6-17 are rejected under the reasons as set forth above.  


This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over LITICHEVER et al. (WO 2013/144962 A1, publish date 10/03/2013) in view of Nagasawa (US2006/0274467, publish date 12/07/2006) (on Applicant’s IDS filed 08/05/2020).

Claim 1:
With respect to claim 1, LITICHEVER et al. discloses an electronic control unit connected to a network in an in-vehicle network system, the in-vehicle network system including a plurality of apparatuses that performs communication of frames via the network (Figure 1, ECU connected to vehicle communication bus, and page.4, lines3-7; p.12, lines 23-24; p.15, line 23 - p.16, line 19), the electronic control unit comprising:
a first control circuit; and a second control circuit (Figure 9, the ECU comprising the unit communication filter/proxy, and figure 19 which depicts an embodiment of the unit communication filter/ proxy with two circuits: a first circuit: the filtering logic 2301 and a second circuit: the timing function 2305),
wherein the second control circuit receives a frame from the network, to which the second control circuit is connected, performs a first determination process on the received frame to determine a conformity of the received frame with a first rule related to the received frame (a timing rule 2300, which is a type of rule 2102 that can be added to the rules 2102 list (e.g. as rule 2102) in the filter element 1304, Page 29, Fig. 19, lines 7- 23) and, 
 (When the rule selector 2100 sends
15 the received message to a timing rule 2300, Page 29, Fig. 19, lines 7- 23), and
wherein the first control circuit receives the content of the received frame from the second control circuit (which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102, Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length” (Page 27, lines 14- page 28, line24, Fig. 16), and performs, after receiving the content of the received frame from the second control circuit, a second determination process on the content of received frame to determine a conformity of the received frame with a second rule, the second rule being different from the first rule (the received message to a timing rule 2300, the filtering logic 2301 works as in a regular rule 2102, Page 29, lines 14-23 and page 27, line 19 to page 28, line 24 which gives more details on the conformity of the received message, i.e. frame with a rule different from a timing rule) (which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102, The appropriate rule 2102 (of the plurality of rules 2102) which receives the message checks it more thoroughly and decides whether the message should be allowed or not, or should be modified, if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or rejects the message according to its policy.   It should be clear that the term rule 2102 encompasses any combination of a plurality of rules 2102, thus more than a single15 rule 2102 can apply to any one message.  Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length, Page 27, lines 14- page 28, line24, Fig. 16) (The difference10 between a timing rule 2300 and a regular rule 2102 is that the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy, Page 29, lines 10-14, Figure 19).  

LITICHEVER et al. does not disclose wherein the first control circuit is connected to the network via the second control circuit as claimed.

However, Nagasawa teaches wherein the first control circuit is connected to the network via the second control circuit ([0016-0017]: a front electrical control unit, receiving a control signal for controlling the drive of the load electrical parts through a main bus line of the vehicle; and a drive control unit, connected to the front electrical control unit through a sub bus line, converting the control signal into a drive signal, and driving the load electrical parts based on the drive signal).

LITICHEVER et al. and Nagasawa are analogous art because they are from the same field of endeavor of vehicle apparatus.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nagasawa in LITICHEVER et al. for wherein the first control circuit is connected to the network via the second control circuit as claimed for purposes 

Claim 2:
With respect to claim 1, LITICHEVER et al. discloses wherein the received frame includes an identifier, and the first rule specifies a first condition for each first group of a plurality of identifiers (page 28-29, lines 25-6, The message is received, is delivered to the message classification’s unit rule selector 211, which selects the next appropriate filter rule 2102 to filter the message with in step 3001, If a rule 2102 was found, the message is checked by the rule 2102 (by the message analyzer unit) for its legality according the rule 2102 in step 3003) (Page 29, lines 14-23, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket)). 

Claim 3:
With respect to claim 3, LITICHEVER et al. discloses wherein the second rule specifies a second condition for each second group of the plurality of identifiers and the second group is different from the first group (page 29, lines 2-5, If the message is not legal according to the rule 2102, it returns to the rule selector 2100 to select the next appropriate rule 2102 in step 3001) (Page 29, lines 14-23, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket)).

Claim 4:
With respect to claim 4, LITICHEVER et al. discloses wherein, upon determining that the received frame does not conform to the first rule, the second control circuit does not transmit the received frame to the first control circuit (page 27, line 20 to page 28, line 2).

Claim 5:
With respect to claim 5, LITICHEVER et al. discloses wherein the received frame includes an identifier, the first rule specifies a first condition for a first reception time of each first group of a plurality of identifiers, the second rule specifies a second condition for a second reception time of each second group of the plurality of identifiers, and the second group is different from the first group (Page 29, lines 14-23, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket)).

Claim 7:
With respect to claim 7, LITICHEVER et al. discloses wherein the electronic control unit transmits, to an external server, information indicating a first result of the first determination process and a second result of the second determination process (page 28, line 30 to page 29, lines 1-5, returns to the rule elector, sent to proxy interface).

Claim 8:
With respect to claim 8, LITICHEVER et al. discloses wherein the electronic control unit records, on a predetermined recording medium, information indicating a first result of the first determination process and a second result of the second determination process (page 29, lines 25-29, stored in output buffer).

Claim 9:
With respect to claim 9, LITICHEVER et al. discloses wherein the plurality of apparatuses includes the electronic control unit, and the plurality of apparatuses performs the communication of frames in accordance with a Controller Area Network protocol (Page 5, lines 18-20: A vehicle's communication bus 105 is an internal communication network that interconnects components inside a vehicle. Examples of protocols include CAN).



Claim 10:
With respect to claim 10, the combination of LITICHEVER et al. and Nagasawa discloses the limitations of claim 1, as addressed. 

Nagasawa teaches wherein the first control circuit is configured to execute and control an application program, and the second control circuit is configured to control communication via the network ([0016]: a front electrical control unit, receiving a control signal for controlling the drive of the load electrical parts through a main bus line of the vehicle [0019]: by driving the load electrical parts by the drive control unit based on the control signal received from the front electrical control unit via the sub bus line, a function of a front ECU (electronic control unit) of a related art for carrying out an integrated control can be dispersed to standardize into individual functions).

LITICHEVER et al. and Nagasawa are analogous art because they are from the same field of endeavor of vehicle apparatus.

The motivation form combining LITICHEVER et al. and Nagasawa is recited in claim 1. 

Claim 11:
With respect to claim 11, LITICHEVER et al. discloses wherein, in the first determination process, the second control circuit determines whether the received (Page 36, lines 29-30, the period after which the authentication must be renewed can be fixed or variable per authentication unit).  

Claim 12:
With respect to claim 12, LITICHEVER et al. discloses wherein, in the first determination process, the second control circuit calculates a time difference between the reception time and a saved reference time and determines whether the time difference is within a predetermined range (Page 12, lines 10-21, limit the rate that such messages can be transferred to a destination communication bus to
15 predetermined value per time unit) (Page 29, lines 14-23, sending messages to the proxy interface 1808 in predefined timings (leaky bucket), thus preventing denial of service (DOS) attacks).

Claim 13:
With respect to claim 13, LITICHEVER et al. discloses wherein, upon determining that the received frame conforms to the first rule, the saved reference time is updated by using the reception time (page 29, lines 7-30, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket), thus preventing denial of service (DOS) attacks, In case the message is legal it is stored in the output buffer of the timing rule 2300).

Claim 14:
With respect to claim 14, LITICHEVER et al. discloses wherein the saved reference time is configured to be updated by using the reception time when the received frame does not conform to the first rule (page 29, lines 7-30, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket), thus preventing denial of service (DOS) attacks).

Claim 15:
With respect to claim 15, LITICHEVER et al. discloses wherein the saved reference time is updated by using a latest among reception times of a plurality of frames that was received over a range of times for which the first rule is conformed with (page 29, lines 7-30, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket), thus preventing denial of service (DOS) attacks).

Claim 16:
With respect to claim 16, LITICHEVER et al. discloses an in-vehicle network system (Figure 1, ECU connected to vehicle communication bus, and page.4, lines3-7; p.12, lines 23-24; p.15, line 23 - p.16, line 19), comprising:
(Figure 9, the ECU comprising the unit communication filter/proxy, and figure 19 which depicts an embodiment of the unit communication filter/ proxy with two circuits: a first circuit: the filtering logic 2301 and a second circuit: the timing function 2305),
wherein the second control circuit receives a frame from the network, to which the second control circuit is connected, performs a first determination process on the received frame to determine a conformity of the received frame with a first rule related to the received frame (a timing rule 2300, which is a type of rule 2102 that can be added to the rules 2102 list (e.g. as rule 2102) in the filter element 1304, Page 29, Fig. 19, lines 7- 23) and,
upon determining that the received frame conforms to the first rule, transmits content of the received frame to the first control circuit (When the rule selector 2100 sends
15 the received message to a timing rule 2300, Page 29, Fig. 19, lines 7- 23), and
wherein the first control circuit receives the content of the received frame from the second control circuit (which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102, Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length” (Page 27, lines 14- page 28, line24, Fig. 16), and performs, after receiving the content of the received frame from the second control circuit, a second determination process on the content of (the received message to a timing rule 2300, the filtering logic 2301 works as in a regular rule 2102, Page 29, lines 14-23 and page 27, line 19 to page 28, line 24 which gives more details on the conformity of the received message, i.e. frame with a rule different from a timing rule) (which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102, The appropriate rule 2102 (of the plurality of rules 2102) which receives the message checks it more thoroughly and decides whether the message should be allowed or not, or should be modified, if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or rejects the message according to its policy.   It should be clear that the term rule 2102 encompasses any combination of a plurality of rules 2102, thus more than a single15 rule 2102 can apply to any one message.  Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length, Page 27, lines 14- page 28, line24, Fig. 16) (The difference10 between a timing rule 2300 and a regular rule 2102 is that the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy, Page 29, lines 10-14, Figure 19).  

LITICHEVER et al. does not disclose wherein the first control circuit is connected to the network via the second control circuit as claimed.

([0016-0017]: a front electrical control unit, receiving a control signal for controlling the drive of the load electrical parts through a main bus line of the vehicle; and a drive control unit, connected to the front electrical control unit through a sub bus line, converting the control signal into a drive signal, and driving the load electrical parts based on the drive signal).

LITICHEVER et al. and Nagasawa are analogous art because they are from the same field of endeavor of vehicle apparatus.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nagasawa in LITICHEVER et al. for wherein the first control circuit is connected to the network via the second control circuit as claimed for purposes of modifying the system of LITICHEVER et al. allows the system to connect a drive control unit to the front electrical control unit through a sub bus line, a front electrical control unit, receiving a control signal for controlling the drive of the load electrical parts through a main bus line of the vehicle. 

Claim 17:
With respect to claim 17, LITICHEVER et al. discloses a vehicle communication method for use in an in-vehicle network system, the in-vehicle network system including a plurality of apparatuses that performs communication of frames via a network, the plurality of apparatuses including a vehicle communication apparatus (Figure 1, ECU connected to vehicle communication bus, and page.4, lines3-7; p.12, lines 23-24; p.15, line 23 - p.16, line 19),
the vehicle communication apparatus including a first control circuit and a second control circuit (Figure 9, the ECU comprising the unit communication filter/proxy, and figure 19 which depicts an embodiment of the unit communication filter/ proxy with two circuits: a first circuit: the filtering logic 2301 and a second circuit: the timing function 2305),
the second control circuit configured to exchange information on frames with the first control circuit, the vehicle communication method comprising:
receiving, by the second control circuit, a frame from the network, performing, by the second control circuit, a first determination process on the received frame to determine a conformity of the received frame with a first rule related to the received frame (a timing rule 2300, which is a type of rule 2102 that can be added to the rules 2102 list (e.g. as rule 2102) in the filter element 1304, Page 29, Fig. 19, lines 7- 23);
upon determining that the received frame conforms to the first rule, transmitting, by the second control circuit, content of the received frame to the first control circuit (When the rule selector 2100 sends15 the received message to a timing rule 2300, Page 29, Fig. 19, lines 7- 23); 
receiving, by the first control circuit, the content of the received frame from the second control circuit (which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102, Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length” (Page 27, lines 14- page 28, line24, Fig. 16); and performing, by the first control circuit and after receiving the content of the received frame from the second control circuit, a second determination process on the received frame to determine a conformity of the received frame with a second rule, the second rule being different from the first rule (the received message to a timing rule 2300, the filtering logic 2301 works as in a regular rule 2102, Page 29, lines 14-23 and page 27, line 19 to page 28, line 24 which gives more details on the conformity of the received message, i.e. frame with a rule different from a timing rule) (which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102, The appropriate rule 2102 (of the plurality of rules 2102) which receives the message checks it more thoroughly and decides whether the message should be allowed or not, or should be modified, if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or rejects the message according to its policy.   It should be clear that the term rule 2102 encompasses any combination of a plurality of rules 2102, thus more than a single15 rule 2102 can apply to any one message.  Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length, Page 27, lines 14- page 28, line24, Fig. 16) (The difference10 between a timing rule 2300 and a regular rule 2102 is that the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy, Page 29, lines 10-14, Figure 19).  



However, Nagasawa teaches wherein the first control circuit is connected to the network via the second control circuit ([0016-0017]: a front electrical control unit, receiving a control signal for controlling the drive of the load electrical parts through a main bus line of the vehicle; and a drive control unit, connected to the front electrical control unit through a sub bus line, converting the control signal into a drive signal, and driving the load electrical parts based on the drive signal).

LITICHEVER et al. and Nagasawa are analogous art because they are from the same field of endeavor of vehicle apparatus.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nagasawa in LITICHEVER et al. for wherein the first control circuit is connected to the network via the second control circuit as claimed for purposes of modifying the system of LITICHEVER et al. allows the system to connect a drive control unit to the front electrical control unit through a sub bus line, a front electrical control unit, receiving a control signal for controlling the drive of the load electrical parts through a main bus line of the vehicle. 

Claim 18:
With respect to claim 18, LITICHEVER et al. discloses wherein the second determination process, which is performed by the first control circuit after the (A rule 2102 can contain any filtering logic to decide whether a message is legal or not. Such logic may include but is not limited to, properties of the message, message’s headers, message’s content, message length, the filter state, timings of the message or any other parameters or properties or any combination of these properties, Page 27, lines 14- page 28, line24, Fig. 16) (Page 36, lines 29-30, the period after which the authentication must be renewed can be fixed or variable per authentication unit).  

Claim 19:
With respect to claim 19, LITICHEVER et al. discloses wherein the second determination process, which is performed by the first control circuit after the first control circuit receives the content of the received frame from the second control circuit, determines whether the received frame conforms to a frequency-of-occurrence (page 29, lines 7-30, the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy which can also include traffic shaping of the communication, for example, sending messages to the proxy interface 1808 in predefined timings (leaky bucket), thus preventing denial of service (DOS) attacks, In case the message is legal it is stored in the output buffer of the timing rule 2300).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LITICHEVER et al. (WO 2013/144962 A1, publish date 10/03/2013) in view of Nagasawa (US2006/0274467, publish date 12/07/2006) further in view of Wookey et al. (US2007/0171921, publish date 07/26/2007).

Claim 6:
With respect to claim 6, the combination of LITICHEVER et al. and Nagasawa discloses the limitations of claim 1, as addressed.

LITICHEVER et al. discloses wherein the first control circuit comprises a first semiconductor integrated circuit including a first microprocessor and a first memory, and the first microprocessor executes a first program stored in the first memory to perform the second determination process, and wherein the second control circuit comprises a second semiconductor integrated circuit including a second microprocessor and a second memory, and the second microprocessor executes a second program stored in the second memory to perform the first determination process (page 4, lines 8-11: Fig. 2: a vehicle electronic system 101 comprising a plurality of ECU's with external connections 104, safety critical ECU's 100 and other ECU's 106 (without external connection and non-safety critical). page 1, lines 10-11: The term "Electronic Control Unit" (ECU) denotes herein any electronic system within a vehicle with processing capabilities. page 17, lines 23-24: the security system can save its configurations in a non-volatile memory. Page 18, lines 1-2: the security system can be integrated inside current ECUs 75).

Neither LITICHEVER et al. nor Nagasawa discloses the second microprocessor has a lower processing performance than the first microprocessor as claimed.

However, Wookey et al. teaches the second microprocessor has a lower processing performance than the first microprocessor ([0438]: a mobile computing device 9005 has multiple processors. One processor may have higher performance characteristics than the other processor, and each processor may share one or more storage and memory elements).

LITICHEVER et al., Nagasawa, and Wookey et al. are analogous art because they are from the same field of endeavor of vehicle apparatus.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Wookey et al. in LITICHEVER et al. and Nagasawa for the second microprocessor has a lower processing performance than the first microprocessor as claimed for purposes of modifying the system of LITICHEVER et al. so one processor may have higher performance characteristics than the other processor. The modification would have allowed the system to have processors with different performance characteristics. 




Response to Remarks/Arguments
8.	Applicant's arguments filed on November 20, 2020 have been fully considered
but they are not persuasive.  In the remarks, Applicant argues that: 

Claims 1, 16, 17, 
(1) Combination of LITICHEVER and NAGASAWA fails to disclose at least the features of amended independent claims 1, 16, and 17 as newly incorporated therein, including the first control circuit performing the second determination process on the content of the received frame after receiving the content of the received frame from the second control circuit.  The Timing Function 2305 does not perform any second determination process after receiving a message from the Filtering Logic 2301.  The Timing function 2305 pulling the message from the Output Buffer 2303 through the Interface 2304. (See, e.g., LITICHEVER at FIG. 19). Moreover, the Filtering Logic 2301 also does perform any second determination process after receiving a message from the Timing Function 2305.

In response to remark/arguments (1), Examiner respectfully disagrees.  LITICHEVER et al. discloses “which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102 … The appropriate rule 2102 (of the plurality of rules 2102) which receives the message checks it more thoroughly and decides whether the message should be allowed or not, or should be modified … if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or 
15 rule 2102 can apply to any one message … Such logic may include but is not limited to, properties of the message, message’s headers, 20 message’s content, message length” (Page 27, lines 14- page 28, line24, Fig. 16), “The difference10 between a timing rule 2300 and a regular rule 2102 is that the timing rule 2300 does not only filter the incoming messages, but it also applies rate limit according to a policy” (Page 29, lines 10-14, Figure 19).  Therefore, Examiner maintains that combination of LITICHEVER et al. and Nagasawa does teach and suggest this limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433